Citation Nr: 1633075	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  08-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for esophageal cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for esophageal cancer, finding that new and material evidence had not been received to reopen the claim.  During the year following notice of this rating decision, new and material evidence was received from the Veteran and his representative.  See 38 C.F.R. § 3.156(b).

In January 2013, the Board remanded this issue, as well as the other issues on appeal, for a Board hearing pursuant to the Veteran's request.  A personal hearing was held before the undersigned Veterans Law Judge of the Board at the RO in April 2013. 

In December 2013, the Board, in pertinent part, denied service connection for esophageal cancer on the merits, after finding that new and material evidence had been received to reopen the claim.  

The Veteran appealed the Board's December 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court), and pursuant to a joint motion for partial remand, in December 2014 the Court vacated the Board's December 2013 decision to the extent that it denied service connection for esophageal cancer, and remanded the issue back to the Board for additional development.  Specifically, the parties to the joint motion determined that the Board should have obtained an examination before deciding the claim.

In March 2015, the Board remanded the case, pursuant to the joint motion.  The case is now returned for appellate review.



FINDING OF FACT

It is at least as likely as not that the Veteran's currently diagnosed esophageal cancer is related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for esophageal cancer have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants service connection for esophageal cancer.  As this represents a complete grant of the benefit sought on appeal with respect to these matters, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Certain chronic diseases, including malignant tumors, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran contends that he incurred esophageal cancer as a result of herbicide exposure during service in Vietnam and Guam.

The Veteran's service personnel records and service treatment records (STRs) reflect that he served in the Republic of Vietnam during the Vietnam era, and thus he is presumed to have been exposed to herbicides during service.  See 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.313(a).  

Esophageal cancer is not one of the diseases that are listed as being presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  The VA Secretary, under the authority of the Agent Orange Act of 1991, has determined that there is no positive association between exposure to herbicides and cancers of the digestive organs, including esophageal cancer.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  This determination is based on various reports published by National Academy of Sciences (NAS) in which NAS reviews and summarizes the scientific evidence concerning the association between exposure to herbicides and various health outcomes.

Nonetheless, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran's STRs are negative for cancer, including esophageal cancer.  On separation medical examination in September 1968, the Veteran's throat, abdomen, and viscera were normal.  In a September 1968 report of medical history, the Veteran denied tumor, growth, cyst, cancer, chest pain or pressure, frequent indigestion, and stomach, liver or intestinal trouble.

Private medical records dated in the 1980s reflect that the Veteran smoked one pack of cigarettes per day.  In April 1987, he reported that he was a social drinker and stopped smoking one and one-half years earlier.  He complained of significant stress at work, as well as what he described as esophagitis.  

In February 1988, the Veteran complained of intermittent chest pain; the diagnostic assessment was costochondritis, and the physician, Dr. N., noted that he also had a diagnosis of reflux esophagitis.

A May 1994 VA barium swallow study shows that the Veteran's mucosal pattern of the esophagus was within normal limits.  There was mild hiatal hernia without reflux.  The diagnostic impression was no duodenal ulcer, spasm in the duodenal bulb, coarse edematous mucosal pattern in the duodenal bulb and second portion of the duodenum which could be due to duodenitis. 

A subsequent VA clinic note reflects a diagnostic impression of hypertension, hiatal hernia with old history of gastroesophageal reflux disease (GERD) and more recently duodenitis, anxiety and agoraphobia.

On a VA general medical examination in September 1995, the Veteran reported that he retired from the U.S. Postal Service due to stress.  It was noted that in 1983 he was reportedly found to have a hiatal hernia with reflux esophagitis, and he currently took appropriate medication with good relief.  On examination of the abdomen, there were no masses or tenderness.  The pertinent diagnoses were anxiety disorder with agoraphobia and hiatal hernia with reflux esophagitis.

An April 2007 private medical record from Dr. C. reflects that the Veteran denied gastrointestinal symptoms, including heartburn, difficulty swallowing, pain on swallowing, and acid reflux.  He had no weight loss and no hematemesis. 

In early July 2007, the Veteran complained of difficulty swallowing since the prior Friday.  He had no heartburn as this was controlled by medication.  A barium swallow was planned.

Private medical records from other physicians dated in July 2007 reflect that an upper gastrointestinal series showed a moderate-sized polypoid mass involving the distal esophagus.  In July 2007, he reported a history of progressive dysphagia over the past few months.  He underwent an endoscopy which showed an abnormal esophagus.  Biopsies showed esophageal cancer. 

On oncology consult in August 2007, Dr. E. noted that in late June 2007, the Veteran had a sense of slow transit through his esophagus with mild discomfort.  Dr. E. noted that he smoked approximately one pack of cigarettes per day from age 17 to 34.  The diagnostic impression was that the Veteran presented with dysphagia, odynophagia and weight loss, and had a mass in the esophagus.  A biopsy of the mass revealed moderate to poorly-differentiated adenocarcinoma.  The Veteran subsequently underwent esophagectomy and chemoradiation.

The Veteran has submitted a May 1990 report by Admiral Zumwalt that was submitted to the Secretary of VA, regarding the association between adverse health effects and exposure to Agent Orange. 

In a July 2009 letter, T.A., MD, of Dana-Farber Cancer Institute, stated that he was treating the Veteran for esophageal carcinoma.  He stated, "At this time, it is unknown how [the Veteran] contracted this disease.  One possible cause is [the Veteran's] exposure to Agent Orange and other herbicides while in combat during the Vietnam War." 

In a January 2010 letter, R.G.C., D.O., said that the Veteran was his patient and was status post esophageal cancer.  He opined that, "...in my medical opinion it is more likely then [sic] not his Esophageal Cancer is related to his exposure to Agent Orange and other Herbicides while he was serving in Vietnam."

Another medical opinion from Dr. B. P. in February 2015 noted that the Veteran had been diagnosed with distal esophageal adenocarcinoma in 2007 and that while the cause of the cancer was undetermined, "the possibility that his exposure to Agent Orange contributed to his cancer cannot be completely ruled out." 

The Board remanded the case in March 2015 for a VA examination, pursuant to a joint motion for remand, as it had been noted that the probative values of the opinions provided were not high as they did not include any rationale.

The Veteran underwent a VA examination in February 2016.  The examiner determined that it was less likely than not that the Veteran's esophageal cancer was related to his exposure to herbicides, or any in-service disease, event, or injury.  The rationale was that although the Veteran served in Vietnam and was exposed to Agent Orange, his medical history in service was negative for any gastrointestinal cancers.  The examiner noted that the Veteran was diagnosed with adenocarcinoma of the distal esophagus in 2007 but that gastrointestinal cancers were not on the presumptive list of diseases associated with exposure to certain herbicide agents.  The examiner further noted that the Veteran had noted another court case in 1999 noting that the same type of cancer had been granted service connection based on a specialist's opinion.  The examiner indicated that esophageal cancer risk factors were GERD and smoking tobacco and that the Veteran had a history of both.  The examiner explained that adenocarcinoma involved the lower third of the esophagus and was thought to be related to gastroesophageal reflux disease.  The examiner further explained that when acid backwashed from the stomach into the lower esophagus, inflammation and cell damage might occur.  It was noted that over a period of time, abnormal cells begin to form (metaplasia) and if the GERD was not treated and the inflammation continued, the lining of the esophagus would begin to change the way it looked and functioned.

The Veteran also submitted a private medical opinion from Dr. J.L., created in February 2016 who noted that he was a board certified radiation oncologist and was previously a member of the Gastrointestinal Cancer Center at the Dana-Farber Cancer Institute.  Dr. L. indicated that he had been treating the Veteran for the effects of his esophageal cancer since August 2007, and that the Veteran told him he was a Vietnam veteran and was exposed to Agent Orange.  Dr. L. noted that a recent epidemiological study on Vietnam veterans (Yi S-W, Cancer 2014; 120:3699-706) found an increased risk of stomach cancers with Agent Orange.  Similarly, Dr. L. noted that there was a suggestion of an increased risk of esophageal cancer.  Dr. L. indicated that the study population was non-Caucasian, with a known higher baseline risk of stomach cancer but that whether the findings could be generalized to Western population was not entirely clear.  Dr. L. further noted that while gastroesophageal cancer was not uncommon to his practice, the Veteran was the second Vietnam veteran with Agent Orange exposure that he had treated for this condition.  Thus, Dr. L. determined that his personal experience and medical literature findings suggested that exposure to Agent Orange used during the Vietnam War was associated with an increased number of cancers.  Dr. L. noted that the Veteran's personal history was notable for gastroesophageal reflux disease, which was a known risk factor for esophageal cancer.  However, it was Dr. L's opinion that Agent Orange was a factor in the development of esophageal cancer in the Veteran's case.

The probative values of both February 2016 medical opinions, provided by the VA examiner (Registered Nurse Practitioner) and the private radiation oncologist, are high as both clinicians were fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinions were supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As there is no reason shown to value one opinion over the other, the evidence is relatively equally-balanced, in this regard.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because the Veteran is presumed to have been exposed to herbicides during his service in Vietnam, and a radiation oncologist has determined that the Veteran's esophageal cancer is related to this exposure with a clear rationale and understanding of the Veteran's medical history, the Board concludes that the evidence is relatively equally-balanced in terms of whether it supports the grant of service connection for esophageal cancer.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for esophageal cancer is granted.


ORDER

Entitlement to service connection for esophageal cancer is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


